DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 20 August 2021.  Claims 1-9, 11-16, 18 and 20-23 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barraci (US 2014/0121863 A1, See IDS filed on 01/04/2021).
Per claim 13,  Barraci discloses an aircraft system (e.g., aircraft performance display system 100 as shown in Fig. 1; paragraph [0025]) comprising: 
one or more onboard systems to provide current parameter values associated with a current energy state of an aircraft (e.g., current performance 128 as shown in Fig. 1; paragraph [0036]); 
a data storage element to maintain information defining an operating envelope region for a starting procedure for an engine of the aircraft (e.g., performance envelope 118; paragraph [0039]); 
a display device (e.g., display 142 as shown in Fig. 1; paragraph [0039]); and 
a processing system coupled to the one or more onboard systems, the data storage element, and the display device to provide a graphical user interface display on the display device depicting a relationship between the current energy state of the aircraft and the operating envelope region (e.g., Fig. 4; paragraph [0039]; paragraphs [0055-0057]); wherein:
the graphical user interface display comprises aircraft symbology, a graphical representation of the operating envelope region, and a graphical indication of an estimated availability point for when the starting procedure is expected to become available on a boundary of the graphical representation of the operating envelope region(e.g., Step 510 as shown in Fig. 5; paragraph [0055]; Examiner’s Note
the aircraft symbology is positioned with respect to the graphical indication of the estimated availability point in accordance with the relationship between the current parameter values and the operating envelope region (e.g., performance indication 204 as shown in Fig. 2 illustrates aircraft symbology that is positioned with respect to the graphical indication of the estimated availability point, i.e., restricted area 206 of flight envelope 202 in accordance with the relationship between the current parameter values and the operating envelope region; paragraph [0046] ).
Per claim 14, Barraci discloses the aircraft system of claim 13, wherein the graphical user interface display comprises: 
a first reference axis corresponding to a first energy state parameter (e.g., Altitude as shown in Fig. 2); and
a second reference axis corresponding to a second energy state parameter different from the first energy state parameter(e.g., Mach Number as shown in Fig. 2)[[;]],wherein
[[a]] the graphical representation of the operating envelope region with respect to the first and second reference axes (e.g., flight envelope 202 as shown in Fig. 2; paragraph [0046]); and 
the aircraft symbology is positioned with respect to the first and second reference axes according to the current parameter values (e.g., performance indication 204 as shown in Fig. 2; paragraph [0046]).
Per claim 15, Barraci discloses the aircraft system of claim 14, wherein the processing system is configured to dynamically update a position of the aircraft Performance indication 146 may be of any appropriate shape and size.  The position of performance indication 146 on two-dimensional representation of performance envelope 144 indicates current performance 128 of aircraft 102 with respect to performance envelope 118.  For example, without limitation, the position of performance indication 146 on two-dimensional representation of performance envelope 144 may indicate speed 132 and altitude 134 of aircraft 102 with respect to flight envelope 122, speed 132 and turn rate 136 of aircraft 102 with respect to turn rate envelope 124, or both.”; paragraph [0046];  paragraph [0049]; paragraph [0052]; Fig. 2 illustrates dynamically updating a position of the graphical representation of the aircraft (204)  with respect to the first (ALT) and second (MACH NUMBER) reference axes in response to changes to the current values for the first and second energy state parameters).
Per claim 16, Barraci discloses the aircraft system of claim 14, wherein the first energy state parameter comprises altitude, the second energy state parameter comprises speed, and the current parameter values comprise a current speed of the aircraft and a current altitude of the aircraft (Abstract; paragraph [0013]; paragraph [0034]).
Per claim 18, Barraci discloses a system comprising a display device having rendered thereon an engine relight (GUI) display for concurrently depicting an energy state of an aircraft with respect to an operating envelope region for a procedure for 
a first reference axis corresponding to a first energy state parameter (e.g., Altitude as shown in Fig. 2); 
a second reference axis corresponding to a second energy state parameter different from the first energy state parameter(e.g., Mach Number as shown in Fig. 2); 
a graphical representation of the operating envelope region with respect to the first and second reference axes (e.g., flight envelope 202 as shown in Fig. 2; paragraph [0046]); and 
aircraft symbology positioned with respect to the first and second reference axes according to the current parameter values (e.g., performance indication 204 as shown in Fig. 2; paragraph [0046]);
a graphical representation of an estimated availability point for the procedure determined based on current values for the first and second parameters for the aircraft (paragraph [0056], “It then may be determined whether the current performance of the aircraft exceeds a threshold of performance capabilities of the aircraft (operation 512).  If the current performance does not exceed the threshold of performance capabilities the process may terminate.  If the current performance does exceed the threshold of performance capabilities a warning indication may be displayed (operation 514) with the process terminating thereafter.  For example, without limitation, operation 514 may include changing the color, flashing, or changing another characteristic or combination of characteristics of the performance indication displayed in operation 510. “); and
aircraft symbology positioned with respect to the first and second reference axes in accordance with the current values for the first and second parameters for the aircraft (e.g., performance indication 204 as shown in Fig. 2; paragraph [0046]), wherein the aircraft symbology is outside the graphical representation of the operating envelope region (e.g., Operation 514 as shown in Fig. 5; paragraph [0056], “… If the current performance does exceed the threshold of performance capabilities a warning indication may be displayed (operation 514) with the process terminating thereafter.  For example, without limitation, operation 514 may include changing the color, flashing, or changing another characteristic or combination of characteristics of the performance indication displayed in operation 510. “; Examiner’s Note: Barraci discloses displaying a warning indication on the two-dimensional representation of the performance envelope in response to the current performance exceeding a threshold of the performance capabilities when the aircraft symbology is outside the graphical representation of the operating envelope region.).
Per claim 20, Barraci discloses the system of claim 18, wherein: 
the first parameter comprises altitude (e.g., Altitude as shown in Fig. 2); 
the second parameter comprises speed(e.g., Mach Number as shown in Fig. 2); and
 a position of the aircraft symbology dynamically updates with respect to the first and second reference axes in response to changes to one or more of an altitude Performance indication 146 may be of any appropriate shape and size.  The position of performance indication 146 on two-dimensional representation of performance envelope 144 indicates current performance 128 of aircraft 102 with respect to performance envelope 118.  For example, without limitation, the position of performance indication 146 on two-dimensional representation of performance envelope 144 may indicate speed 132 and altitude 134 of aircraft 102 with respect to flight envelope 122, speed 132 and turn rate 136 of aircraft 102 with respect to turn rate envelope 124, or both.”; paragraph [0046];  paragraph [0049]; paragraph [0052]; Fig. 2 illustrates dynamically updating a position of the graphical representation of the aircraft (204)  with respect to the first (ALT) and second (MACH NUMBER) reference axes in response to changes to the current values for the first and second energy state parameters).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barraci (US 2014/0121863 A1) in view of Zielinski et al. (Hereinafter, Zielinski, US 2006/0168968 A1).
Per claim 1, Barraci discloses a method of presenting an energy state (e.g., performance indication 146 as shown in Fig. 1; paragraph [0041]) associated with an aircraft on a graphical user interface display (e.g., display 142 as shown in Fig. 1; paragraph [0043]) (Abstract, “A method and apparatus for displaying aircraft performance characteristics.  A two-dimensional representation of a flight envelope for an aircraft is displayed ...   “; paragraph [0002]; paragraph [0011], “An illustrative embodiment of the present disclosure provides a method for displaying aircraft performance characteristics ...  ), the method comprising: 
providing, on a display device onboard the aircraft, the graphical user interface display (e.g., display 142 as shown in Fig. 1; paragraph [0043]) comprising a first reference axis corresponding to a first energy state parameter (e.g., altitude and turn rate as illustrated in Figs. 2-4, respectively, represent  a first reference axis corresponding to a first energy state parameter) and a second reference axis corresponding to a second energy state parameter different from the first energy state parameter (e.g., speed or mach as illustrated in Figs. 2-4, respectively, represent  a second reference axis corresponding to a second energy state parameter) (e.g., Step 506 as shown in Fig. 5; Abstract and paragraph [0013], … The two-dimensional representation of the flight envelope comprises a display of speed versus altitude performance capabilities of the aircraft.  A current speed and a current altitude of the aircraft are identified.  A performance indication of the current speed and the current altitude is displayed on the two-dimensional representation of the flight envelope.  A position of the performance indication on the two-dimensional representation of the flight envelope indicates the current speed and the current altitude with respect to the flight envelope. “; paragraphs [0045-0052)];
obtaining, from one or more systems onboard the aircraft, current values for the first and second energy state parameters for the aircraft (e.g., Step 508 as shown in Fig. 5; Abstract, “… A current speed and a current altitude of the aircraft are identified.   “; paragraph [0055], “…Current performance of the aircraft may be identified (operation 508) ....” paragraph [0013]; paragraph [0036], “Current performance identifier 108 may be configured to identify current performance 128 of aircraft 102.  Current performance 128 may include various current performance characteristics of aircraft 102.  For example, without limitation, current performance 128 may include speed 132 of aircraft 102, altitude 134 of aircraft 102, turn rate 136 of aircraft 102, bank angle 138 of aircraft 102, climb angle 140 of aircraft 102, or other current performance characteristics or combinations of current performance characteristics of aircraft 102.  “; paragraphs [0037-0038]; paragraph [0046]; paragraph [0052]); and 
providing, on the graphical user interface display, a graphical representation of the aircraft positioned with respect to the first and second reference axes based The position of performance indication 204 on two-dimensional representation of flight envelope 202 indicates the current speed and altitude of the aircraft with respect to the flight envelope.  In this example, restricted area 206 of the flight envelope also is identified on two-dimensional representation of flight envelope 202. “; paragraph [0055], “Current performance of the aircraft may be identified (operation 508).  A performance indication of the current performance then may be displayed on the representation of the performance envelope (operation 510).  The position of the performance indication on the representation of the performance envelope indicates the current performance with respect to the performance envelope.”; Fig. 2 illustrates providing, on the graphical user interface display, a graphical representation of the aircraft 204 positioned with respect to the first and second reference axes based on the current values for the first and second energy state parameter); and
providing, on the graphical user interface display, a graphical indication of an estimated availability point on a boundary of the operating envelope region (e.g., Fig. 2; paragraph [0042]; paragraphs [0045-0047]).  Examiner’s Note: Paragraph [0046] describes area 206 as the restricted area 206 of the flight envelope 202 as shown in Fig. 2.  Therefore, the Examiner is broadly and reasonably interpreting the other areas of flight envelope 202 to be a graphical indication of an estimated availability point on a boundary of the operating envelope region.  Barraci discloses providing, on the graphical user interface display, a graphical indication 
Barraci does not expressly disclose providing, on the graphical user interface display, a graphical representation of an operating envelope region associated with a procedure for starting an engine of the aircraft with respect to the first and second reference axes.
Zielinski disclose providing, on the graphical user interface display, a graphical representation of an operating envelope region associated with a procedure for starting an engine of the aircraft with respect to the first and second reference axes (e.g., Fig. 35 and 4 illustrate providing, on the graphical user interface display, a graphical representation of an operating envelope region associated with a procedure for starting an engine of the aircraft with respect to the first and second reference axes; paragraph [0028], “ FIG. 5 is a graph of altitude and air speed, illustrating the boundaries above which an in-flight engine restart is possible.  Line 540 identifies the restart boundary for the aircraft engine when starting power is provided by wind milling alone.  Line 541 identifies the restart boundary when energy is provided to the engine by wind milling and also by an on-board power source.  Accordingly, FIG. 5 indicates that, at any given altitude, the speed above which the aircraft must be flying to restart the engines can be significantly reduced when the wind milling power is supplemented by power from an on-board power source ... 
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Zielinski’s in-flight engine restart arrangement in the flight envelope display device of Barraci for the purpose of allowing aircraft engines to be more easily restarted over a wider variety of flight conditions with on-board power than without as suggested by Zielinski (Zielinski, paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci and Zielinski to obtain the invention as specified in claim 1.
Per claim 2, Barraci and Zielinski disclose the method of claim 1, further comprising dynamically updating a position of the graphical representation of the aircraft with respect to the first and second reference axes in response to changes to the current values for the first and second energy state parameters (Barraci, paragraph    [0041], “Performance indication 146 may be of any appropriate shape and size.  The position of performance indication 146 on two-dimensional representation of performance envelope 144 indicates current performance 128 of aircraft 102 with respect to performance envelope 118.  For example, without limitation, the position of performance indication 146 on two-dimensional representation of performance envelope 144 may indicate speed 132 and altitude 134 of aircraft 102 with respect to flight envelope 122, speed 132 and turn rate 136 of aircraft 102 with respect to turn rate envelope 124, or both.”; paragraph [0046];  paragraph [0049]; paragraph [0052]; Fig. 2 illustrates dynamically updating a position of the graphical representation of the aircraft (204)  with respect to the first (ALT) and second (MACH NUMBER) reference axes in 
Per claim 3, Barraci and Zielinski disclose the method of claim 1, further comprising providing, on the graphical user interface display, a graphical representation of a second operating envelope region associated with the engine of the aircraft with respect to the first and second reference axes, wherein the second operating envelope region is different from the operating envelope region (Zielinski, paragraph [0028]; Fig. 5 providing, on the graphical user interface display, a graphical representation of a second operating envelope region associated with the engine of the aircraft with respect to the first and second reference axes, wherein the second operating envelope region is different from the operating envelope region; Examiner’s Note: Zielinski teaches a first operating envelope region specifying a restart boundary for the aircraft engine when starting power is provided by wind milling alone and a second  operating envelope region specifying a restart boundary when energy is provided to the engine by wind milling and also by an on-board power source.  ).
Per claim 6, Barraci and Zielinski disclose the method of claim 3, wherein the operating envelope region is associated with one of a windmill procedure and a starter-assisted procedure and the second operating envelope region is associated with another of the windmill procedure and the starter-assisted procedure (Zielinski, e.g., Fig. 5; paragraph [0028]).
Per claim 7, Barraci and Zielinski disclose the method of claim 3, wherein the operating envelope region comprises one of a starter-assisted relight operating envelope region and a windmill relight operating envelope region and the second 
Per claim 8, Barraci and Zielinski disclose the method of claim 3, further comprising rendering overlapping portions of the operating envelope region and the second operating envelope region using a graphical characteristic that is visually distinguishable from nonoverlapping portions of the operating envelope region and the second operating envelope region (Barraci, e.g. Fig. 2 illustrates rendering overlapping portions of the operating envelope region and the second operating envelope region using a graphical characteristic that is visually distinguishable from nonoverlapping portions of the operating envelope region and the second operating envelope region; paragraphs [0045-0047] ).
Per claim 9, Barraci and Zielinski disclose the method of claim 1, wherein the first energy state parameter comprises speed and the second energy state parameter comprises altitude (Barraci, paragraph [0046]).
Per claim 11, Barraci and Zielinski disclose the method of claim 10, further comprising determining the estimated availability point on the boundary of the operating envelope region based on the current values for the first and second energy state parameters (Barraci, e.g., Step 508 as shown as in Fig. 5; paragraph [0055]).

 Per claim 12, Barraci and Zielinski disclose the method of claim 10, further comprising providing, on the graphical user interface display, a graphical representation of a flight path between the graphical representation of the aircraft and the estimated availability point (Barraci, e.g., Step 510 as shown in Fig. 5; paragraph [0055];paragraph Examiner’s Note: Paragraph [0046] describes area 206 as the restricted area 206 of the flight envelope 202 as shown in Fig. 2.  Therefore, the Examiner is broadly and reasonably interpreting the other areas of flight envelope 202 to be a graphical indication of an estimated availability point on a boundary of the operating envelope region.  Barraci discloses providing, on the graphical user interface display, a graphical indication of an estimated availability point on a boundary of the operating envelope region since Barraci teaches providing warning indication 148 including changing the color, flashing, or changing other characteristics or combinations of characteristics of the display of performance indication 146 in response to current performance 128 exceeding threshold of performance capabilities 126.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Barraci (US 20140121863 A1) in view of Zielinski et al. (Hereinafter, Zielinski, US 2006/0168968 A1), and further in view of Sikora et al. (Hereinafter, Sikora, US 2006/0220914 A1).
Per claim 4, Barraci and Zielinski disclose the method of claim 3, wherein providing the graphical representation of the second operating envelope region comprises adding the graphical representation of the second operating envelope region to the graphical user interface display concurrently to the graphical representation of the operating envelope region in response to selection of the graphical user interface element (Barraci, e.g., Operations 508-510 as shown in Fig. 5; paragraph [0055], “Current performance of the aircraft may be identified (operation 508).  A performance indication of the current performance then may be displayed on the representation of the performance envelope (operation 510).  The position of the performance indication on the representation of the performance envelope indicates the current performance with respect to the performance envelope. “) but does not disclose the method as further comprising identifying selection of a graphical user interface element on the graphical user interface display associated with a starting procedure associated with the second operating envelope region.
Sikora discloses identifying selection of a graphical user interface element on the graphical user interface display associated with a starting procedure associated with the second operating envelope region (e.g., Fig. 3 illustrates a flow diagram illustrating a process 300 for presenting aircraft engine information to the crew; paragraphs [0022-0023]).
 It would have been obvious and for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sikora’s aircraft engine characteristics display in the flight envelope display device of Barraci and Zielinski for the purpose of reducing the time needed for pilots to understand what action is required based on the data they see as suggested by Sikora (paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci, Zielinski, Sikora to obtain the invention as specified in claim 4.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barraci (US 20140121863 A1) in view of Zielinski et al. (Hereinafter, Zielinski, US 2006/0168968 A1), and further in view of Burgin et al. (Hereinafter, Burgin, US 2014/0337796 A1).
Per claim 5, Barraci and Zielinski disclose the method of claim 3, but do not expressly disclose the method as further comprising: 
identifying selection of a graphical user interface element on the graphical user interface display associated with a starting procedure associated with the second operating envelope region; and 
removing the graphical representation of the second operating envelope region from the graphical user interface display in response to selection of the graphical user interface element.
Burgin discloses:
identifying selection of a graphical user interface element on the graphical user interface display associated with a starting procedure associated with the second operating envelope region (e.g., Steps 502-504 as shown in Fig. 5; paragraph [0048]); and 
removing the graphical representation of the second operating envelope region from the graphical user interface display in response to selection of the graphical user interface element (e.g., Step 506 as shown in Fig. 5; paragraph [0048],” … removing 506 the textual procedure identifications from the list and the graphical IFR procedure depictions from the lateral view other than the selected textual procedure identification and graphical IFR procedure depiction.  “ ).
It would have been obvious and for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Burgin’s selection device in the flight envelope display device of Barraci and Zielinski for the purpose of displaying 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci, Zielinski, Burgin to obtain the invention as specified in claim 5.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barraci (US 2014/0121863 A1) in view of Zielinski et al. (Hereinafter, Zielinski, US 2006/0168968 A1), and further in view of Boyer et al. (Hereinafter, Boyer, US 2016/0085239 A1).
Per claim 21, Barraci and Zielinski disclose the method of claim 1, but do not expressly disclose the method as further comprising determining a flight path that minimizes an optimization criterion for reaching the boundary of the operating envelope region to identify a location of the estimated availability point.
Boyer discloses determining a flight path that minimizes an optimization criterion for reaching the boundary of the operating envelope region to identify a location of the estimated availability point (Abstract; paragraph [0012]; paragraph [0013]; paragraph [0024]; paragraph [0083], “...In many cases, the limit ground gradient is a minimum gradient (in the sense that the ground gradient of an aircraft is negative during a descent) that allows an aircraft to validate a performance criterion while at the same time remaining inside its flight envelope …. “).
It would have been obvious and for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Boyer’s method in the flight envelope 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci, Zielinski, Boyer to obtain the invention as specified in claim 21.
Per claim 22, Barraci and Zielinski disclose the method of claim 1, but do not expressly disclose the method as further comprising determining an idle descent path for the aircraft initialized with the current values for the first and second energy state parameters to identify a location of the estimated availability point comprising when the aircraft is likely to reach the boundary given the idle descent path.
Boyer discloses determining an idle descent path for the aircraft initialized with the current values for the first and second energy state parameters to identify a location of the estimated availability point comprising when the aircraft is likely to reach the boundary given the idle descent path (Abstract; paragraph [0012]; paragraph [0013]; paragraph [0024]; paragraph [0083], “...In many cases, the limit ground gradient is a minimum gradient (in the sense that the ground gradient of an aircraft is negative during a descent) that allows an aircraft to validate a performance criterion while at the same time remaining inside its flight envelope …. “).
It would have been obvious and for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Boyer’s method in the flight envelope display device of Barraci and Zielinski for the purpose of improving aircraft approach and descent procedures as suggested by Boyer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci, Zielinski, Boyer to obtain the invention as specified in claim 22.
Per claim 23, Barraci and Zielinski disclose the method of claim 1, but do not expressly disclose the method as further comprising providing a graphical representation of a flight path for reaching the estimated availability point on the boundary of the operating envelope region when the graphical representation of the aircraft is outside the operating envelope region.
Boyer discloses providing a graphical representation of a flight path for reaching the estimated availability point on the boundary of the operating envelope region when the graphical representation of the aircraft is outside the operating envelope region (Abstract; paragraph [0012]; paragraph [0013]; paragraph [0024]; paragraph [0083], “...In many cases, the limit ground gradient is a minimum gradient (in the sense that the ground gradient of an aircraft is negative during a descent) that allows an aircraft to validate a performance criterion while at the same time remaining inside its flight envelope …. “).
It would have been obvious and for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Boyer’s method in the flight envelope display device of Barraci and Zielinski for the purpose of improving aircraft approach and descent procedures as suggested by Boyer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barraci, Zielinski, Boyer to obtain the invention as specified in claim 23.
Response to Arguments
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. 
Interview Summary
Examiner acknowledges Applicant’s interview statements.
CLAIM REJECTIONS UNDER 35 U.S.C. §102
Regarding claim 13, Applicant argues that Barraci fails to identically disclose a graphical user interface display comprising aircraft symbology, a graphical representation of an operating envelope region, and a graphical indication of an estimated availability point for when the starting procedure is expected to become available on a boundary of the graphical representation of the operating envelope region.
Examiner disagrees because Barraci does disclose the graphical user interface display comprises aircraft symbology, a graphical representation of the operating envelope region, and a graphical indication of an estimated availability point for when the starting procedure is expected to become available on a boundary of the graphical representation of the operating envelope region (e.g., Step 510 as shown in Fig. 5; paragraph [0055]).  Paragraph [0046] describes area 206 as the restricted area 206 of the flight envelope 202 as shown in Fig. 2.  Therefore, the Examiner is broadly and reasonably interpreting the other areas of flight envelope 202 to be a graphical indication of an estimated availability point on a boundary of the operating envelope region.  Barraci discloses providing, on the graphical user interface display, a graphical 
For at least the above reasons, Barraci discloses the subject matter recited by amended Claim 13 in as complete detail as required by Claim 13 and Claim 13 is anticipated by Barraci. Accordingly, the rejections of Claims 13-16 under 35 U.S.C. § 102 are maintained.
Regarding claim 18, Applicant argues that Barraci fails to identically disclose a graphical representation of an estimated availability point for the procedure determined based on current values for the first and second parameters for the aircraft and aircraft symbology positioned with respect to the first and second reference axes in accordance with the current values for the first and second parameters for the aircraft, wherein the aircraft symbology is outside the graphical representation of the operating envelope region.
Examiner disagrees because Barraci does disclose claim 18 as discussed the rejection of amended claim 18 above. Barraci discloses displaying a warning indication on the two-dimensional representation of the performance envelope in response to the current performance exceeding a threshold of the performance capabilities when the aircraft symbology is outside the graphical representation of the operating envelope region.  Claim 19 recited material of substantially the same scope as claim 12.  Therefore, Barraci does disclose the estimated availability point.
It is respectfully submitted amended Claim 18 is not patentable over Barraci, and therefore, the rejections of Claims 18 and 20 under 35 U.S.C. § 102 are maintained.
CLAIM REJECTIONS UNDER 35 U.S.C. §103
Regarding claim 1, Applicant argues that Barraci fails to disclose providing, on the graphical user interface display, a graphical indication of an estimated availability point when a procedure is expected to become available on a boundary of an operating envelope region for the procedure.
The Examiner disagrees since Barraci discloses providing, on the graphical user interface display, a graphical indication of an estimated availability point on a boundary of the operating envelope region (e.g., Fig. 2; paragraph [0042]; paragraphs [0045-0047]).  Paragraph [0046] describes area 206 as the restricted area 206 of the flight envelope 202 as shown in Fig. 2.  Therefore, the Examiner is broadly and reasonably interpreting the other areas of flight envelope 202 to be a graphical indication of an estimated availability point on a boundary of the operating envelope region.  Barraci discloses providing, on the graphical user interface display, a graphical indication of an estimated availability point on a boundary of the operating envelope region since Barraci teaches providing warning indication 148 including changing the color, flashing, or changing other characteristics or combinations of characteristics of the display of performance indication 146 in response to current performance 128 exceeding threshold of performance capabilities 126.
Accordingly, for at least the above reasons, amended Claim 1 is not patentable over the combination of Barraci and Zielinski, and therefore, the rejections of Claims 1-3, 6-9 and 11-12 under 35 U.S.C. § 103 are maintained.
Regarding claims 4 and 5, Applicant argues that claims 4 and 4 depend from Claim 1, and the cited portions of Sikora and Burgin fail to compensate for the deficiencies of Barraci and Zielinski with respect to amended Claim 1.
The Examiner disagrees since Sikora and Burgin were not relied upon to disclose claim 1.  Moreover, Barraci and Zielinski do disclose claim 1 as discussed above.
Accordingly, Claim 1 is not patentable over Barraci, Zielinski, Sikora and/or Burgin, either individually or in combination, and therefore, the rejections of Claims 4-5 under 35 U.S.C. § 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173